DISSENTING OPINION.
I agree with the controlling opinion that the admission of Dr. Speck's letter was reversible error, but I go further; *Page 513 
in my opinion the evidence fell far short of showing that the deceased met his death through any criminal agency. It is true that the corpus delicti is not required to be proven beyond every reasonable doubt before the confession is admissible; but it must be shown by the preponderance of the evidence, before it can be supplemented by the confession. Brooks v. State, 178 Miss. 375,173 So. 409; Anderson v. State, 184 Miss. 892, 186 So. 836.
What is the evidence here, outside of the confession? The deceased and his companions were on a drunken carouse on Monday night. He left them while drunk, and they went on in their car. On the following Wednesday afternoon the deceased was found dead in a shallow stream. He was not entirely covered by water — a part of his face and a part of his shoulder were above the water. The only bruise he had was a slight one on his cheek. There was no evidence whatever that he had received a wound which could have caused his death. None of the surroundings indicated that his death was caused by any criminal agency. The much more reasonable theory is that he was in such a drunken state that he stumbled and fell in the branch and drowned — that he was so drunk he was unable to struggle out. It is hard for me to conceive of such a complete failure to prove the corpus delicti, independent of the confession.
In my opinion, the court should have directed a verdict of not guilty.